The defendant failed to preserve for appellate review her contention that the sentence imposed by the Supreme Court improperly penalized her for exercising her right to a jury trial, because she did not set forth the issue on the record at the time of sentencing (see People v Hurley, 75 NY2d 887, 888 [1990]; People v Herrera, 16 AD3d 699, 700 [2005]). In any event, the fact that the sentence imposed after trial was' greater than the sentence offered during plea negotiations is no indication that the defendant was punished for asserting her right to proceed to trial (see People v Pena, 50 NY2d 400, 411-412 [1980], cert denied 449 US 1087 [1981]; People v Garcia, 66 AD3d 699 [2009]). Moreover, the sentence imposed was not excessive (see People v Suitte, 90 AD 2d 80 [1982]). Covello, J.R, Santucci, Chambers and Hall, JJ., concur.